PER CURIAM.
Terrence lies appeals an order of the circuit court placing him on community control (adjudication of guilt withheld) for the offense of carrying a concealed firearm. Section 790.01, Fla.Stat. (1991). lies was seventeen years old at the time this offense was committed. When imposing sentence the trial court failed to comply with section 39.059(7)(c), Florida Statutes (1991). This subsection requires that the court, utilizing six enumerated criteria, determine prior to disposition the juvenile’s “[sjuitability or nonsuitability for adult sanctions.”
On appeal the state concedes that no formal order was entered justifying the court’s decision to impose adult sanctions. However, they argue that a transcript of the sentencing is an adequate substitute if it contains the required findings. While we so held in Stickles v. State, 579 So.2d 878 (Fla.2d DCA 1991), the record in the present case does not satisfy the requirements of the statute. Accordingly, we reverse and remand for resentencing. Upon remand the court may once again impose adult sanctions, provided the findings required by section 39.059(7)(c) are made.
Reversed.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.